DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 09-June-2022 has been entered. Claims 1, 17 and 19 have been amended, and claims 1-20 are currently pending. 
Response to Arguments
Applicant's arguments filed 09-June-2022 have been fully considered but they are not persuasive. Applicant argues that Labar (Pub. No. US 2006/0143340 A1, hereinafter “Labar”) does not teach the second to last limitation of amended claim 1, including the amended language “wherein the instruction is based on the displayed generated data” (Remarks pp. 10-11). In response, examiner respectfully submits that the combination of cited prior art Stein (Pub. No. US 2014/0195514 A1, hereinafter “Stein”), Abnous et al. (Pub. No. US 2007/0094300 A1, hereinafter “Abnous”) and Labar teach the second to last limitation of amended claim 1. First, Stein was cited as teaching displaying the generated data (see Non-Final Rejection p. 5). Second, Stein modified by Abnous and Labar was cited as teaching transmitting the instruction to at least one legacy system to perform one or more actions that store data at the at least one legacy system (see Non-Final Rejection p. 8), and thereby teaches “the instruction” in the amended claim 1 language. Third, the amended claim 1 language, “is based on the displayed generated data” is taught by Stein because Stein teaches displaying the generate data. While Applicant argues that Labar fails to add or update an element on the legacy system based on data displayed in a UI element after being generated based on a user input string to the UI element, (see Remarks p. 10), Labar teaches that the client receives a web page including the list of local elements, including legacy elements, through a GUI, and that the client may interact with the GUI to request add or update a particular legacy element (Labar [0031]. Therefore, where Stein teaches displaying the generated data in a GUI, the combination of Stein, Abnous and Labar teach the second to last limitation of amended claim 1 is taught.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Abnous further in view of Labar.
Regarding claim 1, Stein teaches:
for each of a plurality of first graphical user interface (“GUI”) elements: receiving a user input string associated with a first GUI element, of the plurality of first GUI elements, from a user (Stein – the system can present to the user a query result (i.e. one or more data values) based on the data set, such as through a dashboard user interface (i.e. first graphical user interface elements). A dashboard user interface can allow a user to select a query type, and provide specific details for the query without requiring the user to enter a query into a specific database query format [0047]. A user can submit a query through query interface, such as a command line interface, web based interface, or other suitable interface. In a command line interface, a user can manually type in a query either according to a specific structured format or as a natural language query. In a web-based interface, the user can either enter text in to a field in a web page or interact with page elements in a more structured form. For example, a web-based interface can provide a number of fields or menus (i.e. GUI elements) from which the user can select a type of query, and populate the various fields (i.e. input string) for that query [0040]. A query is received from a user [0045].)
parsing the user input string into a plurality of terms (Stein – the system can determine whether the query pertains to the first database, such as by examining which data the query is requesting (i.e. query is parsed), and using that data in a lookup table [0046].) 
associated with each of the plurality of first GUI elements (Stein – the system can present to the user a query result (i.e. one or more data values) based on the data set, such as through a dashboard user interface (i.e. first graphical user interface elements). A dashboard user interface can allow a user to select a query type, and provide specific details for the query without requiring the user to enter a query into a specific database query format [0047].)
displaying, in each first GUI element of the plurality of first GUI elements, data generated based on the user input string associated with the first GUI element (Stein – the system can present to the user a query result (i.e. data generated based on the user input string) based on the data set, such as through a dashboard user interface (i.e. first graphical user interface elements). A dashboard user interface can allow a user to select a query type, and provide specific details for the query without requiring the user to enter a query into a specific database query format [0047].)
is based on the displayed generated data (Stein - the system can present to the user a query result (i.e. data generated based on the user input string) based on the data set, such as through a dashboard user interface (i.e. first graphical user interface elements). A dashboard user interface can allow a user to select a query type, and provide specific details for the query without requiring the user to enter a query into a specific database query format [0047].)
Stein does not appear to teach:
and generating, for each of the plurality of legacy systems, based on the user input string, one or more legacy input strings, each of the one or more legacy input strings being executable by each of the plurality of legacy systems and comprising a syntactical arrangement of one or more of the plurality of terms
and instructing the plurality of legacy systems to execute the one or more legacy input strings
transmitting, to at least one legacy system, of the plurality of legacy systems, an instruction causing the at least one legacy system to perform one or more actions that store data to the at least one legacy system; and receiving an indication that the data was successfully stored
However, Abnous teaches:
and generating, for each of the plurality of legacy systems, based on the user input string, one or more legacy input strings, each of the one or more legacy input strings being executable by each of the plurality of legacy systems and comprising a syntactical arrangement of one or more of the plurality of terms (Abnous - in Fig. 6, 600, a search query is received. The repositories searched may include one or more legacy and/or other external content systems. The search may require translating a search command or series of commands to a command or series of commands appropriate for a given legacy content system [0025]. Adaptors 106 in Fig. 1 translate commands from content management system 100 to the appropriate syntax  and format (i.e. syntactical arrangement) required by a type of legacy or other external content system [0018].)
and instructing the plurality of legacy systems to execute the one or more legacy input strings (Abnous – in Fig. 6, 602, a search is performed across repositories. In Fig. 6, 604, search results are received, consolidated, and normalized [0025].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Stein and Abnous before them, to modify the system of Stein of for each of a plurality of first graphical user interface (“GUI”) elements: receiving a user input string associated with a first GUI element, of the plurality of first GUI elements, from a user, parsing the user input string into a plurality of terms, associated with each of the plurality of first GUI elements, displaying, in each first GUI element of the plurality of first GUI elements, data generated based on the user input string associated with the first GUI element with the teachings of Abnous of and generating, for each of the plurality of legacy systems, based on the user input string, one or more legacy input strings, each of the one or more legacy input strings being executable by each of the plurality of legacy systems and comprising a syntactical arrangement of one or more of the plurality of terms and instructing the plurality of legacy systems to execute the one or more legacy input strings. One would have been motivated to make such a modification to control or manage multiple systems with different characteristics in a similar or uniform manner (Abnous - [0003]).
Stein modified by Abnous does not appear to teach:
transmitting, to at least one legacy system, of the plurality of legacy systems, an instruction causing the at least one legacy system to perform one or more actions that store data to the at least one legacy system wherein the instruction [is based on the displayed generated data]; and receiving an indication that the data was successfully stored
However, Labar teaches:
transmitting, to at least one legacy system, of the plurality of legacy systems, an instruction causing the at least one legacy system to perform one or more actions that store data to the at least one legacy system, wherein the instruction [is based on the displayed generated data]; and receiving an indication that the data was successfully stored (Labar – Figs. 3A and 3B illustrate when an element is added to legacy system 104 or a legacy element 112 is updated. Fig. 3A illustrates method 300 for adding elements to or updating elements in legacy system 104. At 306, client transmits a request to perform an action to server on a particular legacy element 112. As mentioned, the request may be to add a local element to legacy system 104 or update a particular legacy element 112 in legacy system 104. For example, the request may be to update a particular legacy element 112 with an addition and/or a modification. The request may include parameters associated with the requested action. At 308, client receives the element with results of the action. For example, client may receive an updated legacy element 112 indicating that the updates were successful [0031].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Stein, Abnous and Labar before them, to modify the system of Stein and Abnous of for each of a plurality of first graphical user interface (“GUI”) elements: receiving a user input string associated with a first GUI element, of the plurality of first GUI elements, from a user, parsing the user input string into a plurality of terms, and generating, for each of the plurality of legacy systems, based on the user input string, one or more legacy input strings, each of the one or more legacy input strings being executable by each of the plurality of legacy systems and comprising a syntactical arrangement of one or more of the plurality of terms and instructing the plurality of legacy systems to execute the one or more legacy input strings associated with each of the plurality of first GUI elements, displaying, in each first GUI element of the plurality of first GUI elements, data generated based on the user input string associated with the first GUI element with the teachings of Labar of transmitting, to at least one legacy system, of the plurality of legacy systems, an instruction causing the at least one legacy system to perform one or more actions that store data to the at least one legacy system, the instruction and receiving an indication that the data was successfully stored. One would have been motivated to make such a modification to manage elements residing on legacy systems (Labar- [0002]).
Claim 17 corresponds to claim 1 and is rejected accordingly.
Regarding claim 2, Stein does not appear to teach:
causing execution of at least one action within at least one of the plurality of legacy systems as a result of instructing the plurality of legacy systems to execute the one or more legacy input strings
However, Abnous teaches:
causing execution of at least one action within at least one of the plurality of legacy systems as a result of instructing the plurality of legacy systems to execute the one or more legacy input strings (Abnous - in Fig. 6, 602, a search is performed across repositories. In Fig. 6, 604, search results are received, consolidated, and normalized [0025].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Stein, Abnous and Labar before them, to modify the system of Stein, Abnous and Labar of receiving a user input string associated with a first GUI element of the plurality of GUI elements from a user, parsing the user input string into a plurality of terms, generating, for each of the plurality of legacy systems, based on the user input string, one or more legacy input strings, instructing the plurality of legacy systems to execute the one or more legacy input strings associated with each of the plurality of first GUI elements, displaying, in each first GUI element of the plurality of first GUI elements, data generated based on the user input string associated with the first GUI element, and transmitting, to at least one legacy system, of the plurality of legacy systems, an instruction causing the at least one legacy system to perform one or more actions that store data to the at least one legacy system and receiving an indication that the data was successfully stored with the teachings of Abnous of causing execution of at least one action within at least one of the plurality of legacy systems as a result of instructing the plurality of legacy systems to execute the one or more legacy input strings. One would have been motivated to make such a modification to control or manage multiple systems with different characteristics in a similar or uniform manner (Abnous - [0003]).
Regarding claim 3, Stein teaches:
populating the plurality of first GUI elements with a representation of at least one of the one or more data values; and displaying the plurality of first GUI elements in a first GUI (Stein – the system can present to the user a query result (i.e. one or more data values) based on the data set, such as through a dashboard user interface (i.e. first graphical user interface elements). A dashboard user interface can allow a user to select a query type, and provide specific details for the query without requiring the user to enter a query into a specific database query format [0047].)
Stein does not appear to teach:
receiving one or more data values from the plurality of legacy systems in response to executing the one or more legacy input strings for each of the plurality of legacy systems,
However, Abnous teaches:
receiving one or more data values from the plurality of legacy systems in response to executing the one or more legacy input strings for each of the plurality of legacy systems, (Abnous - in Fig. 6, 602, a search is performed across repositories. In Fig. 6, 604, search results are received, consolidated, and normalized [0025].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Stein, Abnous and Labar before them, to modify the system of Stein, Abnous and Labar of receiving a user input string associated with a first GUI element of the plurality of GUI elements from a user, parsing the user input string into a plurality of terms, generating, for each of the plurality of legacy systems, based on the user input string, one or more legacy input strings, instructing the plurality of legacy systems to execute the one or more legacy input strings associated with each of the plurality of first GUI elements, displaying, in each first GUI element of the plurality of first GUI elements, data generated based on the user input string associated with the first GUI element, and transmitting, to at least one legacy system, of the plurality of legacy systems, an instruction causing the at least one legacy system to perform one or more actions that store data to the at least one legacy system and receiving an indication that the data was successfully stored, populating the plurality of first GUI elements with a representation of at least one of the one or more data values; and displaying the plurality of first GUI elements in a first GUI with the teachings of Abnous of receiving one or more data values from the plurality of legacy systems in response to executing the one or more legacy input strings for each of the plurality of legacy systems. One would have been motivated to make such a modification to control or manage multiple systems with different characteristics in a similar or uniform manner (Abnous - [0003]).
Regarding claim 4, Stein teaches:
displaying a second GUI having second GUI elements comprising one or more textual inputs and one or more visual indicators, the one or more textual inputs and the one or more visual indicators representing the user input string, the user input string being modifiable by the user (Stein – the system can present to the user a query result (i.e. one or more data values) based on the data set, such as through a dashboard user interface. A dashboard user interface can allow a user to select a query type, and provide specific details for the query (i.e. second GUI) without requiring the user to enter a query into a specific database query format [0047].)  
Regarding claim 6, Stein does not appear to teach:
executing a universal protocol on the user input string, the user input string being written in a single query-based database language, to generate the one or more legacy input strings
However, Abnous teaches:
executing a universal protocol on the user input string, the user input string being written in a single query-based database language, to generate the one or more legacy input strings (Abnous – adapters in Fig. 1 105 handle interactions between content managements system 100 and legacy systems [0017]. Adapters translate commands from content management system to the appropriate syntax and format required by a type of legacy or other external content system [0018]. In Fig. 6, 600, a search query is received. The repositories searched may include one or more legacy and/or other external content systems. The search may require translating (i.e. converting) a search command (i.e. the input) or series of commands to a command or series of commands appropriate for a given legacy content system [0025]. Applicant’s Specification [00132] discloses that “a user may input text into the textual inputs and position visual indicators to provide input to a universal protocol which converts the input into legacy input strings”. Examiner interprets that the adapter discloses a universal protocol. The application in Fig. 1, 102, interacts with content management framework 104 that enables access to information or content that is stored in legacy content systems and/or content system 120 or enables the application to store information to legacy content systems 114, 116, 118, and 119 and/or content system 120 [0017]. Examiner interprets that a legacy content systems discloses a database, as indicated by Fig. 1, and in order to communicate with the database, a database language is used.)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Stein, Abnous and Labar before them, to modify the system of Stein, Abnous and Labar of receiving a user input string associated with a first GUI element of the plurality of GUI elements from a user, parsing the user input string into a plurality of terms, generating, for each of the plurality of legacy systems, based on the user input string, one or more legacy input strings, instructing the plurality of legacy systems to execute the one or more legacy input strings associated with each of the plurality of first GUI elements, displaying, in each first GUI element of the plurality of first GUI elements, data generated based on the user input string associated with the first GUI element, and transmitting, to at least one legacy system, of the plurality of legacy systems, an instruction causing the at least one legacy system to perform one or more actions that store data to the at least one legacy system and receiving an indication that the data was successfully stored with the teachings of Abnous of executing a universal protocol on the user input string, the user input string being written in a single query-based database language, to generate the one or more legacy input strings. One would have been motivated to make such a modification to control or manage multiple systems with different characteristics in a similar or uniform manner (Abnous - [0003]).
Regarding claim 7, Stein teaches:
populating the plurality of first GUI elements with a representation of at least some of the [normalized] result set; and displaying the plurality of first GUI elements in a GUI (Stein – the system can present to the user a query result based on the data set, such as through a dashboard user interface. A dashboard user interface can allow a user to select a query type, and provide specific details for the query without requiring the user to enter a query into a specific database query format [0047].)  
Stein does not appear to teach:
receiving, from each of the plurality of legacy systems, one or more data values in response to instructing the plurality of legacy systems to execute the one or more legacy input strings; executing the universal protocol on the one or more data values to generate a normalized result set
normalized result set
However, Abnous teaches:
receiving, from each of the plurality of legacy systems, one or more data values in response to instructing the plurality of legacy systems to execute the one or more legacy input strings; executing the universal protocol on the one or more data values to generate a normalized result set (Abnous – in Fig. 6, 604, search results are received, consolidated, and normalized. The search results require normalization processing in order to format and change syntax so as to be useable by the content management system used to perform the search across repositories [0025]. Adapters translate commands from the content management system to the appropriate syntax and format required by a type of legacy or other external content system. Adapters normalize the responses from a given type of legacy or other external content system to the appropriate syntax and format required by content management system [0018].) 
normalized result set (Abnous – in Fig. 6, 604, search results are received, consolidated, and normalized. The search results require normalization processing in order to format and change syntax so as to be useable by the content management system used to perform the search across repositories [0025].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Stein, Abnous and Labar before them, to modify the system of Stein, Abnous and Labar of receiving a user input string associated with a first GUI element of the plurality of GUI elements from a user, parsing the user input string into a plurality of terms, generating, for each of the plurality of legacy systems, based on the user input string, one or more legacy input strings, instructing the plurality of legacy systems to execute the one or more legacy input strings associated with each of the plurality of first GUI elements, displaying, in each first GUI element of the plurality of first GUI elements, data generated based on the user input string associated with the first GUI element, and transmitting, to at least one legacy system, of the plurality of legacy systems, an instruction causing the at least one legacy system to perform one or more actions that store data to the at least one legacy system and receiving an indication that the data was successfully stored and populating the plurality of first GUI elements with a representation of at least some of the [normalized] result set; and displaying the plurality of first GUI elements in a GUI was modified with the teachings of Abnous of receiving, from each of the plurality of legacy systems, one or more data values in response to instructing the plurality of legacy systems to execute the one or more legacy input strings, and executing the universal protocol on the one or more data values to generate a normalized result set. One would have been motivated to make such a modification to control or manage multiple systems with different characteristics in a similar or uniform manner (Abnous - [0003]).
Regarding claim 8, Stein does not appear to teach:
wherein the plurality of legacy systems comprises a plurality of vehicle auction systems, the method further comprising: bi-directionally operating each of the plurality of vehicle auction systems via generating, from the user input string and using a universal protocol, the one or more legacy input strings for each of the plurality of vehicle auction systems
However, Abnous teaches:
wherein the plurality of legacy systems comprises a plurality of vehicle auction systems, the method further comprising: bi-directionally operating each of the plurality of vehicle auction systems via generating, from the user input string and using a universal protocol, the one or more legacy input strings for each of the plurality of vehicle auction systems (Abnous – legacy content system 212 in Fig. 2 comprises a repository that has not been ingested directly into the content management system so that the information in the repository is not stored in the content management system and is not controlled directly by the content management system [0021]. The repositories searched may include one or more legacy and/or other external content systems. The search may require translating a search command or series of commands to a command or series of commands appropriate for a given legacy content system [0025]. Adaptors 106 in Fig. 1 translate commands from content management system 100 to the appropriate syntax  and format (i.e. syntactical arrangement) required by a type of legacy or other external content system [0018]. Examiner interprets that the legacy content systems disclose vehicle auction systems. Examiner notes “vehicle auction systems” is intended use and not given patentable weight.)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Stein, Abnous and Labar before them, to modify the system of Stein, Abnous and Labar of receiving a user input string associated with a first GUI element of the plurality of GUI elements from a user, parsing the user input string into a plurality of terms, generating, for each of the plurality of legacy systems, based on the user input string, one or more legacy input strings, instructing the plurality of legacy systems to execute the one or more legacy input strings associated with each of the plurality of first GUI elements, displaying, in each first GUI element of the plurality of first GUI elements, data generated based on the user input string associated with the first GUI element, and transmitting, to at least one legacy system, of the plurality of legacy systems, an instruction causing the at least one legacy system to perform one or more actions that store data to the at least one legacy system and receiving an indication that the data was successfully stored with the teachings of Abnous of wherein the plurality of legacy systems comprises a plurality of vehicle auction systems, the method further comprising: bi-directionally operating each of the plurality of vehicle auction systems via generating, from the user input string and using a universal protocol, the one or more legacy input strings for each of the plurality of vehicle auction systems. One would have been motivated to make such a modification to control or manage multiple systems with different characteristics in a similar or uniform manner (Abnous - [0003]).
Regarding claim 9, Stein does not appear to teach:
wherein the universal protocol comprises the following: receiving the user input string; parsing the user input string into terms; and generating, for each of the plurality of vehicle auction systems, one or more syntactical arrangements of the terms understandable by the plurality of vehicle auction systems to form the one or more legacy input strings for the plurality of vehicle auction systems
However, Abnous teaches:
wherein the universal protocol comprises the following: receiving the user input string; parsing the user input string into terms; and generating, for each of the plurality of vehicle auction systems, one or more syntactical arrangements of the terms understandable by the plurality of vehicle auction systems to form the one or more legacy input strings for the plurality of vehicle auction systems (Abnous – legacy content system 212 in Fig. 2 comprises a repository that has not been ingested directly into the content management system so that the information in the repository is not stored in the content management system and is not controlled directly by the content management system [0021]. In Fig. 6, 600, a search query is received. The repositories searched may include one or more legacy and/or other external content systems. The search may require translating a search command or series of commands to a command or series of commands appropriate for a given legacy content system [0025]. Adaptors 106 in Fig. 1 translate commands from content management system 100 to the appropriate syntax  and format (i.e. syntactical arrangement) required by a type of legacy or other external content system [0018]. Examiner interprets that the legacy content systems disclose vehicle auction systems. Examiner notes “vehicle auction systems” is intended use and not given patentable weight.)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Stein, Abnous and Labar before them, to modify the system of Stein, Abnous and Labar of receiving a user input string associated with a first GUI element of the plurality of GUI elements from a user, parsing the user input string into a plurality of terms, generating, for each of the plurality of legacy systems, based on the user input string, one or more legacy input strings, instructing the plurality of legacy systems to execute the one or more legacy input strings associated with each of the plurality of first GUI elements, displaying, in each first GUI element of the plurality of first GUI elements, data generated based on the user input string associated with the first GUI element, and transmitting, to at least one legacy system, of the plurality of legacy systems, an instruction causing the at least one legacy system to perform one or more actions that store data to the at least one legacy system and receiving an indication that the data was successfully stored with the teachings of Abnous of wherein the universal protocol comprises the following: receiving the user input string; parsing the user input string into terms and generating, for each of the plurality of vehicle auction systems, one or more syntactical arrangements of the terms understandable by the plurality of vehicle auction systems to form the one or more legacy input strings for the plurality of vehicle auction systems . One would have been motivated to make such a modification to control or manage multiple systems with different characteristics in a similar or uniform manner (Abnous - [0003]).
Regarding claim 10, Stein does not appear to teach:
wherein the universal protocol applies metadata to determine how the terms are syntactically arranged for each vehicle auction system to form the one or more legacy input strings for the vehicle auction system
However, Abnous teaches:
wherein the universal protocol applies metadata to determine how the terms are syntactically arranged for each vehicle auction system to form the one or more legacy input strings for the vehicle auction system (Abnous – metadata 124 in Fig. 1 comprises a meta-catalog of content objects with respect to which one or more content management functions are available be performed by and/or via content management system. The meta-catalog includes content objects associated with items of content stored in content store 126 and also reference objects associated with items of content stored in legacy or other external content systems. Content server 122 communications with content management system and provides stored content and/or metadata when requested by and/or via content management system 100 and/or stores content and/or associated metadata for content received from and/or via content management system [0019]. Adaptors 106 in Fig. 1 translate commands from content management system 100 to the appropriate syntax  and format (i.e. syntactical arrangement) required by a type of legacy or other external content system [0018]. Examiner interprets that the legacy content systems disclose vehicle auction systems. Examiner notes “vehicle auction systems” is intended use and not given patentable weight.)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Stein, Abnous and Labar before them, to modify the system of Stein, Abnous and Labar of receiving a user input string associated with a first GUI element of the plurality of GUI elements from a user, parsing the user input string into a plurality of terms, generating, for each of the plurality of legacy systems, based on the user input string, one or more legacy input strings, instructing the plurality of legacy systems to execute the one or more legacy input strings associated with each of the plurality of first GUI elements, displaying, in each first GUI element of the plurality of first GUI elements, data generated based on the user input string associated with the first GUI element, and transmitting, to at least one legacy system, of the plurality of legacy systems, an instruction causing the at least one legacy system to perform one or more actions that store data to the at least one legacy system and receiving an indication that the data was successfully stored with the teachings of Abnous of wherein the universal protocol applies metadata to determine how the terms are syntactically arranged for each vehicle auction system to form the one or more legacy input strings for the vehicle auction system. One would have been motivated to make such a modification to control or manage multiple systems with different characteristics in a similar or uniform manner (Abnous - [0003]).
Regarding claim 11, Stein does not appear to teach:
wherein each legacy system comprises a selection of one or more of a computing system, a network, and a database
However, Abnous teaches:
wherein each legacy system comprises a selection of one or more of a computing system, a network, and a database (Abnous – legacy content systems are implemented using one or more hardware units, one or more processing units/devices, one or more storage units/devices, or one or more memory units/devices [0020].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Stein, Abnous and Labar before them, to modify the system of Stein, Abnous and Labar of receiving a user input string associated with a first GUI element of the plurality of GUI elements from a user, parsing the user input string into a plurality of terms, generating, for each of the plurality of legacy systems, based on the user input string, one or more legacy input strings, instructing the plurality of legacy systems to execute the one or more legacy input strings associated with each of the plurality of first GUI elements, displaying, in each first GUI element of the plurality of first GUI elements, data generated based on the user input string associated with the first GUI element, and transmitting, to at least one legacy system, of the plurality of legacy systems, an instruction causing the at least one legacy system to perform one or more actions that store data to the at least one legacy system and receiving an indication that the data was successfully stored with the teachings of Abnous of wherein each legacy system comprises a selection of one or more of a computing system, a network, and a database. One would have been motivated to make such a modification to control or manage multiple systems with different characteristics in a similar or uniform manner (Abnous - [0003]).
Regarding claim 12, Stein teaches:
generating one or more graphical user interface ("GUI") elements; populating the one or more GUI elements with a representation of at least some of the result set; and displaying the one or more GUI elements in a GUI (Stein – the system can present to the user a query result based on the data set, such as through a dashboard user interface. A dashboard user interface can allow a user to select a query type, and provide specific details for the query without requiring the user to enter a query into a specific database query format [0047].)  
Stein does not appear to teach:
for each of the one or more legacy input strings: receiving a result set for each of the one or more legacy input strings
However, Abnous teaches:
for each of the one or more legacy input strings: receiving a result set for each of the one or more legacy input strings (Abnous - in Fig. 6, 602, a search is performed across repositories. In Fig. 6, 604, search results are received, consolidated, and normalized [0025].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Stein, Abnous and Labar before them, to modify the system of Stein, Abnous and Labar of receiving a user input string associated with a first GUI element of the plurality of GUI elements from a user, parsing the user input string into a plurality of terms, generating, for each of the plurality of legacy systems, based on the user input string, one or more legacy input strings, instructing the plurality of legacy systems to execute the one or more legacy input strings associated with each of the plurality of first GUI elements, displaying, in each first GUI element of the plurality of first GUI elements, data generated based on the user input string associated with the first GUI element, and transmitting, to at least one legacy system, of the plurality of legacy systems, an instruction causing the at least one legacy system to perform one or more actions that store data to the at least one legacy system and receiving an indication that the data was successfully stored, generating one or more graphical user interface ("GUI") elements, populating the one or more GUI elements with a representation of at least some of the result set and displaying the one or more GUI elements in a GUI with the teachings of Abnous of for each of the one or more legacy input strings: receiving a result set for each of the one or more legacy input strings. One would have been motivated to make such a modification to control or manage multiple systems with different characteristics in a similar or uniform manner (Abnous - [0003]).
Regarding claim 13, Stein does not appear to teach:
operating at least one of the plurality of legacy systems with one or more legacy input strings; facilitating use of the at least one of the plurality of legacy systems with one or more legacy input strings; and controlling the at least one of the plurality of legacy systems with the one or more legacy input strings
However, Abnous teaches:
operating at least one of the plurality of legacy systems with one or more legacy input strings; facilitating use of the at least one of the plurality of legacy systems with one or more legacy input strings; and controlling the at least one of the plurality of legacy systems with the one or more legacy input strings (Abnous – a search is performed after a search query is received, performed across repositories. The repositories searched include one or more legacy and/or other external content systems. The search requires translating a search command or series of commands to a command or series of commands appropriate for a given legacy content system. Search results are received, consolidated, and normalized [0025].)  
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Stein, Abnous and Labar before them, to modify the system of Stein, Abnous and Labar of receiving a user input string associated with a first GUI element of the plurality of GUI elements from a user, parsing the user input string into a plurality of terms, generating, for each of the plurality of legacy systems, based on the user input string, one or more legacy input strings, instructing the plurality of legacy systems to execute the one or more legacy input strings associated with each of the plurality of first GUI elements, displaying, in each first GUI element of the plurality of first GUI elements, data generated based on the user input string associated with the first GUI element, and transmitting, to at least one legacy system, of the plurality of legacy systems, an instruction causing the at least one legacy system to perform one or more actions that store data to the at least one legacy system and receiving an indication that the data was successfully stored, generating one or more graphical user interface ("GUI") elements, populating the one or more GUI elements with a representation of at least some of the result set and displaying the one or more GUI elements in a GUI with the teachings of Abnous of operating at least one of the plurality of legacy systems with one or more legacy input strings; facilitating use of the at least one of the plurality of legacy systems with one or more legacy input strings; and controlling the at least one of the plurality of legacy systems with the one or more legacy input strings. One would have been motivated to make such a modification to control or manage multiple systems with different characteristics in a similar or uniform manner (Abnous - [0003]).
Regarding claim 14, Stein does not appear to teach:
writing the user input string in a single query-based database language parsable into search terms; and syntactically arranging the terms using a universal protocol to generate legacy input strings for the plurality of legacy systems
However, Abnous teaches:
writing the user input string in a single query-based database language parsable into search terms; and syntactically arranging the terms using a universal protocol to generate legacy input strings for the plurality of legacy systems (Abnous – adapters in Fig. 1 105 handle interactions between content managements system 100 and legacy systems [0017]. Adapters translate commands from content management system to the appropriate syntax and format required by a type of legacy or other external content system [0018]. In Fig. 6, 600, a search query is received. The repositories searched may include one or more legacy and/or other external content systems. The search may require translating (i.e. converting) a search command (i.e. the input) or series of commands to a command or series of commands appropriate for a given legacy content system [0025]. Applicant’s Specification [00132] discloses that “a user may input text into the textual inputs and position visual indicators to provide input to a universal protocol which converts the input into legacy input strings”. Examiner interprets that the adapter discloses a universal protocol. The application in Fig. 1, 102, interacts with content management framework 104 that enables access to information or content that is stored in legacy content systems and/or content system 120 or enables the application to store information to legacy content systems 114, 116, 118, and 119 and/or content system 120 [0017]. Examiner interprets that a legacy content systems discloses a database, as indicated by Fig. 1, and in order to communicate with the database, a database language is used.) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Stein, Abnous and Labar before them, to modify the system of Stein, Abnous and Labar of receiving a user input string associated with a first GUI element of the plurality of GUI elements from a user, parsing the user input string into a plurality of terms, generating, for each of the plurality of legacy systems, based on the user input string, one or more legacy input strings, instructing the plurality of legacy systems to execute the one or more legacy input strings associated with each of the plurality of first GUI elements, displaying, in each first GUI element of the plurality of first GUI elements, data generated based on the user input string associated with the first GUI element, and transmitting, to at least one legacy system, of the plurality of legacy systems, an instruction causing the at least one legacy system to perform one or more actions that store data to the at least one legacy system and receiving an indication that the data was successfully stored, generating one or more graphical user interface ("GUI") elements, populating the one or more GUI elements with a representation of at least some of the result set and displaying the one or more GUI elements in a GUI with the teachings of Abnous of writing the user input string in a single query-based database language parsable into search terms; and syntactically arranging the terms using a universal protocol to generate legacy input strings for the plurality of legacy systems. One would have been motivated to make such a modification to control or manage multiple systems with different characteristics in a similar or uniform manner (Abnous - [0003]).
Claim 18 corresponds to claim 14 and is rejected accordingly.
Regarding claim 15, Stein teaches:
wherein the user input string is represented as a GUI element (Stein – the system can present to the user a query result based on the data set, such as through a dashboard user interface. A dashboard user interface can allow a user to select a query type, and provide specific details for the query without requiring the user to enter a query into a specific database query format [0047].)  
Regarding claim 16, Stein teaches:
wherein the GUI element representing the user input string is modified based on the results of instructing each of the plurality of legacy systems to execute the one or more legacy input strings (Stein – the system can present to the user a query result based on the data set, such as through a dashboard user interface. A dashboard user interface can allow a user to select a query type, and provide specific details for the query without requiring the user to enter a query into a specific database query format [0047].)  
Regarding claim 19, Stein teaches:
receive user input strings associated with each of a plurality of graphical user interface (“GUI”) elements from a user, (Stein – the system can present to the user a query result (i.e. one or more data values) based on the data set, such as through a dashboard user interface (i.e. first graphical user interface elements). A dashboard user interface can allow a user to select a query type, and provide specific details for the query without requiring the user to enter a query into a specific database query format [0047]. A user can submit a query through query interface, such as a command line interface, web based interface, or other suitable interface. In a command line interface, a user can manually type in a query either according to a specific structured format or as a natural language query. In a web-based interface, the user can either enter text in to a field in a web page or interact with page elements in a more structured form. For example, a web-based interface can provide a number of fields or menus (i.e. GUI elements) from which the user can select a type of query, and populate the various fields (i.e. input string) for that query [0040]. A query is received from a user [0045].) 
parse each of the user input strings into a plurality of terms, and (Stein – the system can determine whether the query pertains to the first database, such as by examining which data the query is requesting (i.e. query is parsed), and using that data in a lookup table [0046].)
and a GUI module configured to perform the following: receive a result set for each of the one or more legacy input strings, generate one or more graphical user interface ("GUI") elements, populate the one or more GUI elements with a representation of at least some of the result set, and display the one or more GUI elements in a GUI (Stein – the system can present to the user a query result (i.e. one or more data values) based on the data set, such as through a dashboard user interface (i.e. first graphical user interface elements). A dashboard user interface can allow a user to select a query type, and provide specific details for the query without requiring the user to enter a query into a specific database query format [0047].)
is based on the displayed generated data (Stein - the system can present to the user a query result (i.e. generated data) based on the data set, such as through a dashboard user interface (i.e. first graphical user interface elements). A dashboard user interface can allow a user to select a query type, and provide specific details for the query without requiring the user to enter a query into a specific database query format [0047].)
Stein does not appear to teach:
generate, for each of the plurality of legacy systems, based on the user input string, one or more legacy input strings, each of the one or more legacy input strings being executable by each of the plurality of legacy systems and comprising a syntactical arrangement of one or more of the plurality of terms
a legacy system communications module configured to perform the following: operate at least one of the plurality of legacy systems with one or more legacy input strings, facilitate use of the at least one of the plurality of legacy systems with one or more legacy input strings, and control the at least one of the plurality of legacy systems with the one or more legacy input strings
transmit, to at least one legacy system, of the plurality of legacy systems, an instruction causing the at least one legacy system to perform one or more actions that store data to the at least one legacy system; and receive an indication that the data was  successfully stored
However, Abnous teaches:
generate, for each of the plurality of legacy systems, based on the user input string, one or more legacy input strings, each of the one or more legacy input strings being executable by each of the plurality of legacy systems and comprising a syntactical arrangement of one or more of the plurality of terms (Abnous - in Fig. 6, 600, a search query is received. The repositories searched may include one or more legacy and/or other external content systems. The search may require translating a search command or series of commands to a command or series of commands appropriate for a given legacy content system [0025]. Adaptors 106 in Fig. 1 translate commands from content management system 100 to the appropriate syntax  and format (i.e. syntactical arrangement) required by a type of legacy or other external content system [0018].) 
a legacy system communications module configured to perform the following: operate at least one of the plurality of legacy systems with one or more legacy input strings, facilitate use of the at least one of the plurality of legacy systems with one or more legacy input strings, and control the at least one of the plurality of legacy systems with the one or more legacy input strings (Abnous – in Fig. 6, 602, a search is performed across repositories. In Fig. 6, 604, search results are received, consolidated, and normalized [0025].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Stein and Abnous before them, to modify the system of Stein of receive user input strings associated with each of a plurality of graphical user interface (“GUI”) elements from a user, parse each of the user input strings into a plurality of terms, and a GUI module configured to perform the following: receive a result set for each of the one or more legacy input strings, generate one or more graphical user interface ("GUI") elements, populate the one or more GUI elements with a representation of at least some of the result set, and display the one or more GUI elements in a GUI with the teachings of Abnous of generate, for each of the plurality of legacy systems, based on the user input string, one or more legacy input strings, each of the one or more legacy input strings being executable by each of the plurality of legacy systems and comprising a syntactical arrangement of one or more of the plurality of terms, a legacy system communications module configured to perform the following: operate at least one of the plurality of legacy systems with one or more legacy input strings, facilitate use of the at least one of the plurality of legacy systems with one or more legacy input strings, and control the at least one of the plurality of legacy systems with the one or more legacy input strings. One would have been motivated to make such a modification to control or manage multiple systems with different characteristics in a similar or uniform manner (Abnous - [0003]).
Stein modified by Abnous does not appear to teach:
transmit, to at least one legacy system, of the plurality of legacy systems, an instruction causing the at least one legacy system to perform one or more actions that store data to the at least one legacy system; and receive an indication that the data was  successfully stored
However, Labar teaches:
transmit, to at least one legacy system, of the plurality of legacy systems, an instruction causing the at least one legacy system to perform one or more actions that store data to the at least one legacy system, wherein the instruction is [based on the displayed generated data]; and receive an indication that the data was  successfully stored (Labar – Figs. 3A and 3B illustrate when an element is added to legacy system 104 or a legacy element 112 is updated. Fig. 3A illustrates method 300 for adding elements to or updating elements in legacy system 104. At 306, client transmits a request to perform an action to server on a particular legacy element 112. As mentioned, the request may be to add a local element to legacy system 104 or update a particular legacy element 112 in legacy system 104. For example, the request may be to update a particular legacy element 112 with an addition and/or a modification. The request may include parameters associated with the requested action. At 308, client receives the element with results of the action. For example, client may receive an updated legacy element 112 indicating that the updates were successful [0031].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Stein, Abnous and Labar before them, to modify the system of Stein and Abnous of receive user input strings associated with each of a plurality of graphical user interface (“GUI”) elements from a user, parse each of the user input strings into a plurality of terms, generate, for each of the plurality of legacy systems, based on the user input string, one or more legacy input strings, each of the one or more legacy input strings being executable by each of the plurality of legacy systems and comprising a syntactical arrangement of one or more of the plurality of terms, a legacy system communications module configured to perform the following: operate at least one of the plurality of legacy systems with one or more legacy input strings, facilitate use of the at least one of the plurality of legacy systems with one or more legacy input strings, and control the at least one of the plurality of legacy systems with the one or more legacy input strings and a GUI module configured to perform the following: receive a result set for each of the one or more legacy input strings, generate one or more graphical user interface ("GUI") elements, populate the one or more GUI elements with a representation of at least some of the result set, and display the one or more GUI elements in a GUI with the teachings of Labar of transmit, to at least one legacy system, of the plurality of legacy systems, an instruction causing the at least one legacy system to perform one or more actions that store data to the at least one legacy system, the instruction, and receive an indication that the data was successfully stored. One would have been motivated to make such a modification to manage elements residing on legacy systems (Labar- [0002]).
Regarding claim 20, Stein does not appear to teach:
wherein the plurality of legacy systems comprises a plurality of vehicle auction systems, the method further comprising: bi-directionally operating each of the plurality of vehicle auction systems via generating, from the user input string and using a universal protocol, the one or more legacy input strings for each of the plurality of vehicle auction systems
However, Abnous teaches:
wherein the plurality of legacy systems comprises a plurality of vehicle auction systems, the method further comprising: bi-directionally operating each of the plurality of vehicle auction systems via generating, from the user input string and using a universal protocol, the one or more legacy input strings for each of the plurality of vehicle auction systems (Abnous – legacy content system 212 in Fig. 2 comprises a repository that has not been ingested directly into the content management system so that the information in the repository is not stored in the content management system and is not controlled directly by the content management system [0021]. The repositories searched may include one or more legacy and/or other external content systems. The search may require translating a search command or series of commands to a command or series of commands appropriate for a given legacy content system [0025]. Adaptors 106 in Fig. 1 translate commands from content management system 100 to the appropriate syntax  and format (i.e. syntactical arrangement) required by a type of legacy or other external content system [0018]. Examiner interprets that the legacy content systems disclose vehicle auction systems. Examiner notes “vehicle auction systems” is intended use and not given patentable weight.)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Stein, Abnous and Labarbefore them, to modify the system of Stein and Abnous of receive user input strings associated with each of a plurality of graphical user interface (“GUI”) elements from a user, parse each of the user input strings into a plurality of terms, generate, for each of the plurality of legacy systems, based on the user input string, one or more legacy input strings, each of the one or more legacy input strings being executable by each of the plurality of legacy systems and comprising a syntactical arrangement of one or more of the plurality of terms, a legacy system communications module configured to perform the following: operate at least one of the plurality of legacy systems with one or more legacy input strings, facilitate use of the at least one of the plurality of legacy systems with one or more legacy input strings, and control the at least one of the plurality of legacy systems with the one or more legacy input strings and a GUI module configured to perform the following: receive a result set for each of the one or more legacy input strings, generate one or more graphical user interface ("GUI") elements, populate the one or more GUI elements with a representation of at least some of the result set, display the one or more GUI elements in a GUI, transmit, to at least one legacy system, of the plurality of legacy systems, an instruction causing the at least one legacy system to perform one or more actions that store data to the at least one legacy system and receive an indication that the data was successfully stored with the teachings of Abnous of wherein the plurality of legacy systems comprises a plurality of vehicle auction systems, the method further comprising: bi-directionally operating each of the plurality of vehicle auction systems via generating, from the user input string and using a universal protocol, the one or more legacy input strings for each of the plurality of vehicle auction systems. One would have been motivated to make such a modification to control or manage multiple systems with different characteristics in a similar or uniform manner (Abnous - [0003]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Stein in view of Abnous further in view of Labar further in view of Whittaker et al. (Pub. No. US 2014/0324503 A1, hereinafter “Whittaker”).
Regarding claim 5, Stein teaches:
populating the plurality of first GUI elements to have at least one representation of at least one of the results; and displaying the plurality of populated first GUI elements in a GUI (Stein – the system can present to the user a query result (i.e. one or more data values) based on the data set, such as through a dashboard user interface (i.e. first graphical user interface elements). A dashboard user interface can allow a user to select a query type, and provide specific details for the query without requiring the user to enter a query into a specific database query format [0047].)  
Stein does not appear to teach:
receiving, periodically, results of executing the one or more legacy input strings based on the user input string for each of the plurality of legacy systems
However, Abnous teaches:
receiving, [periodically], results of executing the one or more legacy input strings based on the user input string for each of the plurality of legacy systems (Abnous - in Fig. 6, 602, a search is performed across repositories. In Fig. 6, 604, search results are received, consolidated, and normalized [0025].) 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Stein, Abnous and Labarbefore them, to modify the system of Stein, Abnous and Labar of receiving a user input string associated with a first GUI element of the plurality of GUI elements from a user, parsing the user input string into a plurality of terms, generating, for each of the plurality of legacy systems, based on the user input string, one or more legacy input strings, instructing the plurality of legacy systems to execute the one or more legacy input strings associated with each of the plurality of first GUI elements, displaying, in each first GUI element of the plurality of first GUI elements, data generated based on the user input string associated with the first GUI element, and transmit, to at least one legacy system, of the plurality of legacy systems, an instruction causing the at least one legacy system to perform one or more actions that store data to the at least one legacy system and receive an indication that the data was successfully stored, and populating the plurality of first GUI elements to have at least one representation of at least one of the results and displaying the plurality of populated first GUI elements in a GUI with the teachings of Abnous of receiving results of executing the one or more legacy input strings based on the user input string for each of the plurality of legacy systems. One would have been motivated to make such a modification to control or manage multiple systems with different characteristics in a similar or uniform manner (Abnous - [0003]).
Stein modified by Abnous and Labar does not appear to teach:
receiving, periodically, results
However, Whittaker teaches:
receiving, periodically, results (Whittaker - the subscription request may specify an action that is to be performed upon satisfaction of a set of conditions. The subscription request comprises an expression indicative of an action and/or the set of conditions, e.g. a query [0018-0019].)
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time the invention was effectively filed, having the teachings of Stein, Abnous and Labar before them, to modify the system of Stein, Abnous and Labar of receiving a user input string associated with a first GUI element of the plurality of GUI elements from a user, parsing the user input string into a plurality of terms, generating, for each of the plurality of legacy systems, based on the user input string, one or more legacy input strings, instructing the plurality of legacy systems to execute the one or more legacy input strings associated with each of the plurality of first GUI elements, displaying, in each first GUI element of the plurality of first GUI elements, data generated based on the user input string associated with the first GUI element, and transmit, to at least one legacy system, of the plurality of legacy systems, an instruction causing the at least one legacy system to perform one or more actions that store data to the at least one legacy system and receive an indication that the data was successfully stored, and populating the plurality of first GUI elements to have at least one representation of at least one of the results, receiving results of executing the one or more legacy input strings based on the user input string for each of the plurality of legacy systems and displaying the plurality of populated first GUI elements in a GUI and with the teachings of Whittaker of receiving, periodically, results. One would have been motivated to make such a modification to notify a user when a simple event occurs based upon information from a data source (Whittaker - [0001]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJIT P DORAISWAMY whose telephone number is (571)270-5759. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.P.D./         Examiner, Art Unit 2166                                                                                                                                                                                               
/MARK D FEATHERSTONE/         Supervisory Patent Examiner, Art Unit 2166